Citation Nr: 0612968	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-32 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as sunburn.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to July 
1946.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Pittsburg, Pennsylvania 
Regional Office (RO). 

For good cause shown, the appeal was advanced on the Board's 
docket under the provisions of 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record contains information received from the Social 
Security Administration (SSA) indicating that the veteran is 
in receipt of Social Security benefits.  Those records do not 
indicate what disabilities those benefits are based on, but 
indicate he has been receiving benefits since 1989.  An 
August 1987 statement of the veteran indicates that he was 
selling his business due to his health problems.  The records 
of the SSA have not been obtained.  Any records forming the 
basis for an award of SSA benefits must be added to the 
claims file prior to resolution of the veteran's appeal.  See 
38 U.S.C.A. § 5106 (West 2002); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992) (concluding VA has a duty to obtain SSA 
records when it has actual notice that the veteran is 
receiving SSA benefits; Baker v. West, 11 Vet. App. 163 
(1998) (holding that VA failed in its duty to assist the 
veteran by not obtaining his SSA records even when the 
veteran only noted that he was receiving Social Security 
disability).

In the consolidated decision of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate a claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, the veteran should be 
furnished proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
notice of the evidence needed to 
substantiate a claim of service 
connection for a skin disorder, claimed 
as sunburn, as well an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should contact the veteran and 
request him to furnish the names and 
addresses of all health care providers 
from whom he has received treatment for 
his skin disability from June 2002 to the 
present.  Consent forms for the release 
to the VA of any private medical records 
should be obtained from the veteran.  
Copies of all identified treatment 
records, both VA and private, which are 
not currently in the file should be 
obtained and associated with the claims 
folder.  Even if the veteran does not 
respond to the foregoing inquiry the RO 
should obtain all VA treatment records of 
the veteran which are not currently in 
the file and add them to the file.

3.  The RO should take appropriate action 
to obtain a copy of the SSA decision 
awarding disability benefits to the 
veteran as well as the underlying medical 
records upon which the decision was 
based.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



